Case 1:19-cv-02242-RLY-MJD Document 24 Filed 08/28/19 Page 1 of 3 PageID #: 114




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 JANE DOE                                          )
                                                   )
        Plaintiff.                                 )
                                                   ) Case No: 1:19-cv-2242-RLY-MJD
                                                   )
 VS.                                               )
                                                   )
 LEBANON COMMUNITY                                 )
 SCHOOL CORPORATION,                               )
                                                   )
                        Defendant.                 )

               PLAINTIFF’S PRELIMINARY WITNESS AND EXHIBIT LIST

        Comes now Plaintiff, by counsel, and for his Preliminary Witness and Exhibit List, states

 as follows (however, as discover is ongoing, Plaintiff reserves the right to amend these lists).

                                           WITNESSES

        1.      Jane Doe, Plaintiff.

        2.      Parent #1 (Mom of Jane Doe).

        3.      Parent #2 (Father of Jane Doe)

        4.      Representatives of Defendant who caused and/or investigated the alleged events.

        5.      Representatives of Lebanon Police Department who investigated the alleged
                events.

        6.      Jack Doe, teacher/coach at Defendant School who was the father of John Doe.

        7.      Any witness interviewed by Defendant for the purpose of their investigations.

        8.      Treating therapist for Jane Doe.
Case 1:19-cv-02242-RLY-MJD Document 24 Filed 08/28/19 Page 2 of 3 PageID #: 115


       9.    Undetermined experts to be retained in the future by Plaintiff.

       10.   Anyone listed or identified in the discovery process including, but not limited to,
             Answers to Interrogatories, Requests for Production, or depositions.

       11.   Any person who may come to the attention of the Plaintiff subsequent to the filing
             of this list of witnesses and prior to trial. Such person will be promptly disclosed
             to the Defendant.

       12.   All witnesses necessary for impeachment and/or rebuttal.

       13.   All witnesses on Defendant’s Preliminary or Final Witness List.

                                         EXHIBITS

       1.    Defendant’s complete investigation file for both investigations filed as a result of
             the incidents set forth in the complaint.

       2.    Defendants’ Code of Students Rights and Responsibilities.

       3.    All documents obtained during the course of discovery.

       4.    Any and statements taken in this matter, both recorded and transcribed.

       5.    Any document or writing that may be used to impeach any witness, including, but
             not limited to, written statements of any person called as a witness by another
             party.

       6.    Any exhibits necessary for rebuttal and/or impeachment.

       7.    Any and all exhibits listed on the Defendants Preliminary or Final Exhibit List.

       8.    Any exhibit discovered between the date of this Exhibit List and trial.


                                               Respectfully submitted,

                                               HOCKER & ASSOCIATES, LLC.

                                               /s/ Brett E. Osborne
                                               Attorney No: 17492-45
                                               6626 E. 75th St, Suite 410
                                               Indianapolis, Indiana 46250
                                               Attorneys for Plaintiff




                                               2
Case 1:19-cv-02242-RLY-MJD Document 24 Filed 08/28/19 Page 3 of 3 PageID #: 116



                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 28, 2019, a true and exact copy of the foregoing was filed
 electronically via the Court’s Electronic filing system. Notice of this filing was sent to all parties
 of record via the Court’s electronic filing system.



                                               _/s/ Brett E. Osborne
                                                Brett E. Osborne #17492-45




                                                   3
